Citation Nr: 0009550	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for the service-connected 
lumbosacral strain, evaluated as 10 percent disabling from 
July 19, 1996, and 40 percent disabling from July 10, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to June 
1986.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for lumbosacral strain from noncompensable to 10 
percent.  In an August 1998 rating decision, the evaluation 
was increased to 40 percent.

The Board remanded the case in April 1999 for additional 
development.  

A May 1999 statement from the veteran was accepted by the RO 
as a notice of disagreement with the effective date of the 40 
percent evaluation for lumbosacral strain.  A Supplemental 
Statement of the Case pertaining to this issue was sent to 
the veteran in July 1999.  She has not perfected the appeal 
with respect to this issue.  Accordingly, this issue is not 
before the Board for appellate review.

A June 1999 rating decision denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.  The veteran has not filed a notice of 
disagreement with respect to this issue.  Thus, this matter 
is also not before the Board.  


FINDINGS OF FACT

1.  In a May 1999 statement, the veteran expressed 
satisfaction with the rating assigned to her service-
connected back disability.  

2.  The veteran's May 1999 statement that she was satisfied 
with the rating assigned the service-connected back 
disability was received prior to promulgation of a decision 
on that question by the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the December 1996 rating action presently on appeal, the 
RO increased the rating for the service-connected back 
disability to 10 percent, effective from July 19, 1996.  The 
veteran submitted a notice of disagreement in March 1997 and 
the RO issued a statement of the case in April 1997.  The 
veteran perfected her appeal with respect to the claim for an 
increased rating by submitting a substantive appeal in July 
1997.  By an August 1998 rating action, the RO increased the 
rating to the present level of 40 percent, effective from 
July 10, 1998.

Thereafter, the case was forwarded to the Board and, in April 
1999, the matter was remanded to the RO for additional 
development.  

In a letter to the veteran dated in April 1999, the RO 
requested that she provide information regarding treatment 
received for her service-connected back disability.  In a 
letter received in May 1999, the veteran acknowledged the 
April 1999 RO request and stated the following: "The issue 
in which I was concerned had to do with the effective date, 
not the increase from 10% - 40% (emphasis in the original)."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  

In the present case, prior to the promulgation of a decision 
by the Board, the veteran expressed satisfaction with the 
rating assigned to the service-connected back disability.  As 
a result, no allegation of error of fact or law remains 
before the Board for consideration.  The Board finds that the 
veteran has withdrawn her claim for increase.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.  As noted earlier, the RO 
sent the veteran a Supplemental Statement of the Case on the 
issue of entitlement to an earlier effective date for the 
assignment of the 40 percent evaluation for lumbosacral 
strain.  The veteran did not thereafter file a substantive 
appeal on this issue and, therefore, this matter is not 
before the Board.


ORDER

The veteran's appeal for entitlement to an increased rating 
for the service-connected lumbosacral strain, evaluated as 10 
percent disabling from July 19, 1996, and 40 percent 
disabling from July 10, 1998 is dismissed.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


